Citation Nr: 0915163	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for osteochondromatosis 
of the left hip.

2.  Entitlement to service connection for gout and 
degenerative joint disease of the knees.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability of the left hip 
(including osteochondromatosis and chondrosarcoma) as a 
result of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his daughter testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in September 
2008.  A transcript of his hearing has been associated with 
the claims file.

The issue of service connection for gout and degenerative 
joint disease of the knees is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA medical personnel's failure to timely and properly 
treat by surgical excision a destructive synovial 
chondromatosis of the Veteran's left hip resulted in the 
Veteran incurring additional disability of the left hip, to 
include chondrosarcoma.

2.  As entitlement to VA compensation for left hip disability 
has been established under the provisions of 38 U.S.C.A. 
§ 1151, there is no "controversy" or "justiciable" service 
connection issue involving the left hip remaining before the 
Board.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
osteochondromatosis of the left hip is dismissed.  
38 U.S.C.A. §§ 1110, 1131, 1151, 7105 (West 2002).

2.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability of the left 
hip (including osteochondromatosis and chondrosarcoma) as a 
result of treatment by the VA is granted.  38 U.S.C.A. 
§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability of the left 
hip.  He contends that he suffers additional disability of 
the left hip as a result of VA's failure to diagnose and 
treat a low grade chondrosarcoma of the left hip joint prior 
to the first formal diagnosis of the disorder in November 
2005.  He maintains that VA physicians failed to exercise the 
degree of skill and care ordinarily required of the medical 
profession during his care and treatment at the Salem, 
Virginia VA Medical Center (VAMC). 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations pertaining to claims for compensation 
pursuant to 38 U.S.C.A. § 1151 were revised and renumbered in 
2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The enabling 
regulation for 38 U.S.C.A. § 1151 was renumbered from 
38 C.F.R. § 3.358 to 38 C.F.R. § 3.361 and specifically made 
retroactive to all claims filed on or after October 1, 1997 
(such as this claim). 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The facts of this case may be briefly summarized.  The 
Veteran underwent a VA compensation and pension examination 
in November 1998 for purposes of establishing his entitlement 
to nonservice-connected pension.  An X-ray examination of the 
left hip was interpreted as showing well-circumscribed 
sclerotic margins involving the lateral aspect of the femoral 
head and the superior aspect of the femoral head and the 
superior aspect of the femoral neck.  This finding was noted 
to be fairly stable when compared to films in January 1996, 
suggesting a benign entity.

In pertinent part, the Veteran began receiving regular 
treatment for chronic left hip pain at the Salem VAMC in 
2001.  In pertinent part, an X-ray examination in January 
2003 was interpreted as follows:

Report:

PELVIS AND LEFT HIP TWO VIEWS DATED 1-30-2003:

COMPARISON IS MADE WITH THE PREVIOUS STUDY 
DATED 11-13-98.  

THERE IS ARCH LIKE CALCIFICATION SEEN IN THE 
FEMORAL NECK WITH A LYTIC ABNORMALITY IN THE 
LATERAL ASPECT OF THE FEMORAL NECK AND HEAD 
CONSISTENT WITH SYNOVIAL OSTEOCHONDROMATOSIS.  
PATIENT CAN HAVE PAIN WITH THIS CONDITION.  NO 
FRACTURE IS SEEN.  NO OTHER ABNORMALITY IS 
SEEN.

Impression:
FINDINGS ARE CONSISTENT WITH SYNOVIAL 
OSTEOCHONDROMATOSIS INVOLVING THE LEFT FEMORAL 
HEAD.  THIS IS A RELATIVELY BENIGN CONDITION.  
THIS CAN CAUSE PAIN.  ONLY OTHER CONDITION 
WHICH CAN MIMMICK THIS IS PIGMENTED VILO-
NODULAR SYNOVITIS, HOWEVER THEY DO NOT CALCIFY 
AS SEEN ON THIS PATIENT.

In July 2003, a VA orthopedic consultation included the 
following comment concerning the Veteran's x-ray results:

[The veteran's] x-rays are interesting, in 
that there is a scalloped-out lesion involving 
the anterolateral femoral neck.  This was 
present on an x-ray taken in 1998.  There is 
increasing calcification in the soft-tissues 
around the head, especially inferiorly and 
posteriorly.

The VA orthopedist provided an impression of an apparent 
destructive synovial lesion that was calcifying.  A magnetic 
resonance imaging (MRI) scan was ordered to better define the 
type of the slowly destructive lesion.

An August 2003 MRI examination of the left hip was 
interpreted by the VA radiologist as follows:

DISCUSSION:

NOTE IS MADE OF T1 RELATIVELY LOW SIGNAL 
ABNORMALITIES IN THE FORM OF SMALL ROUNDED 
BONY ELEMENTS SEEN IN THE REGION OF THE LEFT 
FEMORAL NECK WHICH APPEARS TO CONTINUE WITH 
THE SYNOVIAN IN THE T2 SEQUENCE, WHICH APPEARS 
TO HAVE BRIGHT SIGNAL, MOST LIKELY THESE 
REPRESENT SYNOVIAL OSTEOCHONDROMATOSIS.  SMALL 
LEFT HIP JOINT EFFUSION IS SEEN.  FOLLOWING 
CONTRAST ADMINISTRATION, THERE IS NO EVIDENCE 
OF ABNORMAL CONTRAST ENHANCEMENT IS SEEN.  
RIGHT HIP JOINT APPEARS UNREMARKABLE.  NO 
OTHER ABNORMALITY IS SEEN.

Impression:
1.  FINDINGS ARE HIGHLY SUGGESTIVE OF SYNOVIAL 
OSTEOCHONDROMATOSIS INVOLVING THE LEFT FEMORAL 
NECK.  GENERALLY THESE LESIONS ARE BENIGN.  IF 
THE PATIENT HAS SIGNIFICANT PAIN, AT THAT TIME 
ANOTHER MRI IS SUGGESTED TO EXCLUDE MALIGNANCY 
WHICH IS EXTREMELY LESS LIKELY.

In September 2003, a VA orthopedic consultation reported that 
the August 2003 MRI examination findings were suggestive of 
synovial osteochondromatosis involving the left femoral neck 
and that, upon review of x-rays, the Veteran's pain was 
probably secondary to cortical infraction of the femoral 
neck.  The VA orthopedist suggested formal internal fixation 
as well as open bone and synovial biopsy.

A February 2004 VA orthopedic consultation again reported 
that the August 2003 MRI examination findings were consistent 
with a finding of synovial osteochondromatosis involving the 
left femoral neck.  VA's medical oncologist had been 
consulted, who recommended a possible radiation/oncology 
consultation at the Carilion Hospital, if necessary.

In July 2004, the Veteran underwent a pre-admission 
scheduling of a left total hip replacement.  A July 2004 VA 
bone scan, conducted for purposes of investigating a 
sclerotic lesion of the right clavicular head seen on 
computed tomography (CT) scan examination, was interpreted as 
follows:


Report:
NUCLEAR MEDICINE BONE SCAN, 07/29/04.

FINDINGS:  There is slightly increased 
activity in the right acromioclavicular joint 
suggestive of mild degenerative changes.  
There is also slightly increased activity in 
the left ankle joint suggestive of mild 
degenerative changes with degenerative changes 
in bilateral tarsal and first tarso-metatarsal 
joints.  There is slightly increased activity 
in the left acetabulum and neck of left femur 
consistent with old fracture which was seen on 
the prior plain films.  Renal activity is seen 
and is unremarkable.  No other abnormal areas 
of increased or decreased radiotracer uptake 
are seen to suggest metastatic disease.  

Impression:
1)  There is no evidence of metastatic 
disease.  See above for discussion of various 
nonspecific abnormalities which likely 
represent post-traumatic and degenerative 
changes.

2)  No abnormal increased or decreased 
radiotracer uptake is seen in the head of the 
right clavicle.  The findings which were seen 
on plain film likely represent benign bone 
island.

Thereafter, the Veteran's scheduling for left hip replacement 
was delayed pending cardiology clearance due to the Veteran's 
past history of cardiovascular disease.  He was deemed a 
high-risk candidate due to potential cardiac complications, 
and financial issues arose as the veteran sought VA fee-basis 
payment for private services.

In January 2005, the Veteran sought VA emergency room 
treatment due to left hip pain.  He reported hearing a 
"pop" in his left hip which led to increased pain.  An X-
ray examination was interpreted as follows:

COMPARISON FILMS:  Comparison is made to 
12/15/2004.

DISCUSSION:  There has been no interval change 
in the appearance of the left hip with 
continued advanced degenerative change and 
synovial calcifications.  There is no evidence 
of an acute fracture, although there is now a 
line of sclerosis along the femoral neck which 
may represent chronic stress.  The patient's 
severe osteoporosis places him at risk for 
this complication.

Impression:

1)  Cannot exclude chronic stress or 
pathologic fracture left femoral neck.  
Recommend MRI if this is clinically suspected.

2)  Synovial calcifications with advanced 
osteoarthritis.

The Veteran was assessed with a left hip fracture.

In February 2005, the Veteran underwent a prophylactic 
femoral nailing of his left hip femur with biopsy, culture 
and reaming of the femoral shaft and neck at Carilion Roanoke 
Memorial Hospital.  The microbiology cultures were negative.  
His pathology specimens were misplaced.  On February 15, 
2005, the Veteran was consulted for a possible 
fluoroscopically guided bone biopsy.  The examiner commented 
as follows: "If this was cancer or something of that nature, 
I would expect metastatic disease or something more 
serious."  

In March 2005, the veteran underwent a fluoroscopically 
guided percutaneous needle biopsy of the left femoral neck at 
Carilion Roanoke Memorial Hospital.  The biopsy showed 
clustered chondroid cells, but showed no evidence of foreign 
cells or tissue suggestive of carcinoma, multiple myeloma or 
lymphoma.

Thereafter, the Veteran attended follow-up consultations for 
left hip pain with his physicians at Carilion Roanoke 
Memorial Hospital.  The intervening X-ray examinations were 
interpreted as showing "no real changes," and his continued 
left hip pain was attributed to a myofascial etiology.

On October 12, 2005, the Veteran underwent an additional 
surgical procedure of the left hip at Carilion Roanoke 
Memorial Hospital.  The surgeons intended to perform a total 
hip arthroplasty on the left side, but this planned procedure 
was aborted when a very large mass surrounding the left 
proximal femur was discovered intraoperatively.  In 
particular, the mass was located behind the trochanters, 
attached to the ischium, and extended to the margins of the 
posterior column and above the dome.  The biopsy returned a 
diagnosis of low grade chondrosarcoma.

An October 14, 2005 CT scan, conducted at Carilion Roanoke 
Memorial Hospital, was interpreted as follows:

REPORT:  CT abdomen and pelvis with contrast: 
Comparison is made to the left hip films dated 
10/12/05.  The CT exam was performed on the 
axial plane from the diaphragm through the 
pubic bone using oral and IV enhancement.  
Coronal reconstructions were also made to 
better assess the regional anatomy.

Lung base images are normal.  Scans of the 
liver, gallbladder, pancreas and spleen are 
normal.  The adrenal images are normal.  There 
are bilateral renal cysts.  The aorta is of 
normal-caliber.  The bowel gas pattern is 
normal.

Pelvic images show a bony destructive process 
involving the left femoral head and neck where 
the bone is fragmented and there is associated 
abnormal soft tissue density with air 
surrounding the hip joint.  This also 
irregularity of the cortical margin of the 
superolateral aspect of the acetabulum.  The 
findings are most likely due to neoplastic 
disease with pathologic fracture.  
Osteomyelitis or septic arthritis could give a 
similar appearance.  There is a linear area of 
decreased bone density positioned through the 
neck and intertrochanteric portion of the bone 
consistent with previous placement and removal 
of orthopedic hardware.  There is also air in 
subcutaneous space due to recent surgery.

IMPRESSION:

Abnormal findings in the left hemipelvis 
indicating most likely neoplastic disease with 
pathologic fracture in the proximal left 
femur.  Osteomyelitis or septic arthritis 
should also be considered.

Otherwise unremarkable computed tomography of 
the abdomen and pelvis.

On the basis of this evidence, the Board obtained opinion 
from the Chief, Orthopaedic Surgery at the VA Puget Sound 
Health Care System in March 2009.  This Veterans Health 
Administration (VHA) expert explained that the Veteran first 
presented to the Salem VAMC with synovial 
osteochondromatosis, which was deemed a metaplastic process 
that could be locally destructive to a joint.  However, 
synovial osteochondromatosis was generally considered a 
benign disease as far as tumors were concerned, and that it 
was extremely rare but possible for synovial 
osteochondromatosis to evolve into a malignancy referred to 
as synovial chondrosarcoma.

On review of the record, the VHA expert found no definitive 
evidence that the Veteran had a low-grade chondrosarcoma 
prior to its discovery during a surgical procedure in October 
2005, and determined that medical health professionals at the 
Salem VAMC did treat the Veteran appropriately as far as not 
making the diagnosis of low-grade chondrosarcoma earlier in 
time.

However, the VHA expert observed that a VA physician in 2003 
recommended that the Veteran undergo a left hip internal 
fixation and open biopsy which was not pursued until October 
2005.  The VHA expert opined that other practitioners would 
have intervened earlier than October 2005 in terms of 
surgical excision of the left hip lesion due to its locally 
destructive nature, and believed that the Veteran's course 
could potentially have been more optimally managed by earlier 
intervention to treat his synovial osteochondromatosis with 
secondary involvement of his hip joint.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt as to whether the Veteran incurred additional 
disability of the left hip as a result of VA treatment, or 
lack thereof, should be resolved in favor of the Veteran.  It 
appears clear from the record that VA medical personnel did 
not negligently fail to properly diagnosis the Veteran with 
low-grade chondrosarcoma.  Notably, private physicians in 
February and March 2005 failed to find any evidence of a 
malignant tumor upon performing a surgical procedure of the 
left hip and undertaking bone biopsies.

However, the VHA expert did find that the proper standard of 
care in the Veteran's case should have required an earlier 
intervention by VA with surgical excision of the left hip 
synovial chondromatosis due to its destructive nature.  This 
expert could find no clear reason why this procedure did not 
take place.  From this opinion, it appears that, in rare 
instances, a potential complication from untreated synovial 
chondromatosis could involve synovial chondrosarcoma.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that VA medical personnel's failure to timely and 
properly treat by surgical excision a destructive synovial 
chondromatosis of the Veteran's left hip resulted in the 
Veteran incurring additional disability of the left hip, to 
include chondrosarcoma.  The appeal, therefore, is granted on 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for left hip disability including 
osteochondromatosis and chondrosarcoma.

The Board notes that the Veteran has also appealed to the 
Board a claim of entitlement to service connection for left 
hip chondromatosis as directly related to military service 
under the provisions of 38 U.S.C.A. §§ 1110 and 1131.  As 
held above, the Board has granted service connection for this 
disability under the provisions of 38 U.S.C.A. § 1151, which 
pays compensation for disability "as if such additional 
disability ... were service-connected."  As entitlement to VA 
compensation for left hip disability has already been 
established, there is no "controversy" or "justiciable" 
service connection issue remaining before the Board.  The 
service connection claim, therefore, must be dismissed.  
38 U.S.C.A. § 7105(d).  See Schoen v. Brown, 6 Vet. App. 456, 
457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For 
the issues being decided, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

The claim of entitlement to service connection for 
osteochondromatosis of the left hip is dismissed.

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a disability of the left hip 
(including osteochondromatosis and chondrosarcoma) as a 
result of treatment by the VA is granted.


REMAND

The Board regrets any further delay in adjudicating the claim 
of service connection for gout and degenerative joint disease 
of the knees, but finds that additional development is 
necessary before deciding the claim.

The Veteran has reported being in receipt of disability 
benefits from the Social Security Administration since 1994.  
See VA Form 21-527 received December 1998.  The records 
pertaining to his award have not been associated with the 
claims folder, and must be obtained prior to any further 
adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of 
those records).

Additionally, the claims folder includes extensive records 
from the Salem, Virginia VAMC.  The Veteran has also reported 
VA treatment at the VAMC's in Richmond, Virginia, and Durham, 
North Carolina.  See VA Form 21-527 received December 1998.  
These potentially relevant VA records, which are not 
associated with the claims folder, are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a 
remand to obtain these records is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and seek 
clarification as to his dates of treatment 
at the VAMC's in Richmond, Virginia, and 
Durham, North Carolina, and obtain all 
records identified.

2.  Obtain the Veteran's Social Security 
Administration records, including all 
medical records which formed the basis of 
any decision rendered.  Efforts to obtain 
these records should also be documented, 
and any evidence received in response to 
this request should be associated with the 
claims folder.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


